In The
                                   Court of Appeals
                          Seventh District of Texas at Amarillo

                                           No. 07-21-00308-CV


                           IN RE REIDIE JAMES JACKSON, RELATOR

                   ORIGINAL PROCEEDING FOR WRIT OF MANDAMUS

                                           February 7, 2022
                                  MEMORANDUM OPINION
                          Before QUINN, C.J., and PARKER and DOSS, JJ.


        Relator Reidie James Jackson, a Texas inmate proceeding pro se, filed a petition

for writ of mandamus without paying the required filing fee.1 By letter of December 14,

2021, we directed Jackson to pay the filing fee by December 27 or, in lieu thereof, to

comply with Chapter 14 of the Civil Practice and Remedies Code by filing an affidavit of

indigence, an affidavit relating to previous filings, and a certified copy of his inmate trust

account statement. See TEX. CIV. PRAC. & REM. CODE ANN. §§ 14.002(a), 14.004.




        1   Although Jackson has been declared a vexatious litigant subject to a prefiling order, his petition
for writ of mandamus was accompanied by an order from the local administrative judge permitting its filing.
See TEX. CIV. PRAC. & REM. CODE ANN. §§ 11.101-.104.
       Jackson filed a response notifying the Court that he previously filed Chapter 14

documents in the trial court to establish his inability to pay the trial court’s filing fee. He

asked this Court to obtain those documents from the district clerk and to treat them as

sufficient to establish his indigence for the mandamus filing fee.           Jackson filed the

underlying action in the trial court in June 2021.


       By letter of January 10, 2022, we declined Jackson’s request. An inmate who

seeks to proceed as indigent must file the required Chapter 14 documents each time he

files an action in a trial or appellate court, including an appeal or an original proceeding.

See TEX. CIV. PRAC. & REM. CODE ANN. § 14.002; Douglas v. Turner, 441 S.W.3d 337,

338-39 (Tex. App.—Waco 2013, no pet.). This requirement ensures that the affidavit of

indigence, affidavit of previous filings, and inmate trust account statement reflect the

current legal and financial circumstances of the inmate at the time the appeal or original

proceeding is filed. See TEX. CIV. PRAC. & REM. CODE ANN. §§ 14.004(a) (requiring the

affidavit of previous filings to identify all actions previously filed), 14.006(f) (requiring the

inmate trust account statement to reflect the balance of the account at the time the action

is filed and the activity in the account for six months preceding the date on which the

action is filed). Jackson filed the trial court action six months before filing this original

proceeding.


       Thus, in our January 10 letter, we advised Jackson that the proceeding was subject

to dismissal if he did not pay the filing fee or comply with Chapter 14 by January 20. To

date, Jackson has not paid the filing fee, provided any of the required Chapter 14

documents, or had any further communication with this Court.


                                               2
       The requirement to pay the filing fee or tender an affidavit of indigence, an affidavit

of previous filings, and a certified copy of an inmate trust account statement is mandatory,

and the lack thereof is grounds for dismissal of an original proceeding. In re Denson, No.

07-20-00191-CV, 2020 Tex. App. LEXIS 6966, at *1 (Tex. App.—Amarillo Aug. 27, 2020,

orig. proceeding) (per curiam) (mem. op.). Because Jackson has failed to pay the filing

fee or comply with the requirements of Chapter 14 of the Civil Practice and Remedies

Code within the time provided for compliance, we dismiss this original proceeding.


                                                         Per Curiam




                                              3